United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10596
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN ENRIQUE LANDEROS-GONZALEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 6:00-CR-38-ALL-C
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (“FPD”), court-appointed counsel

for Juan Enrique Landeros-Gonzalez, has moved for leave to

withdraw from this appeal and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Landeros has

received a copy of the FPD’s motion and brief but has not filed

a response.    Our independent review of the brief and the record

discloses no nonfrivolous issue.   Accordingly, the FPD’s motion

for leave to withdraw is GRANTED, the FPD is excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10596
                                 -2-

responsibilities herein, and the APPEAL IS DISMISSED AS

FRIVOLOUS.   See 5TH CIR. R. 42.2.